LEVINE, J.
While it is true that the other police officer was interrogated by way of cross-examination concerning the same subject matter, yet in the charge of the court to the jury the court expressly told the jury in substance to disregard any testimony showing that there was a fight and assault. In our opinion this w,as material in view of the denial of the accused that he was intoxicated.
The judgment of the Municipal- Court is ordered reversed and a new trial ordered according to law.
Vickery, PJ., and Sullivan, J., concur.